FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 07/15/2022 has been entered. Claims 6, 8-15 have been cancelled.  Claims 1-5, 7 remain pending in the application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shekleton (US 4,955,201).
Regarding independent claim 1, Shekleton discloses a combustor (Shekleton Fig. 1), comprising: 
a first toroidal casing 44 circumscribing an axis CL and having an inlet configured to receive fluid (Shekleton Fig. 1 below, receiving compressed air from diffuser 20), the first casing defining a first internal chamber in fluid communication with the inlet (Shekleton Fig. 1 below); 
a second toroidal casing 32, 34 disposed within the first internal chamber and circumscribing the axis CL, the second casing having an outer wall 34 defining a second internal chamber 38, the outer wall having a plurality of orifices 50 formed therethrough (Col. 3, ln. 57-58, “aligned apertures 50 and 52 respectively in the walls 34 and 44 (FIG. 2)”), the orifices providing fluid communication between the first and second chambers (via the bores 88 formed in bodies 76 that are disposed in each orifice 50; Shekleton Fig. 2 below); 
a plurality of fuel injector elements 46 (Col. 3, ln. 53-55, “there may be six of the injectors 46 and they will be equally angularly spaced from each other about the axis of rotation of the shaft 10”), each fuel injector element 46 having a first portion 98 disposed about a first axis and a second portion 100 disposed about a second axis, the first axis being oriented at an angle greater than zero degrees with respect to the second axis (the fuel injector has a bent portion 96 that would naturally have a first and second portion oriented at an angle greater than zero degrees, Shekleton Fig. 2 below; Col. 4, ln. 37-44, “each injector 46 includes a generally J-shaped or slightly bent or curved tube 96. One end 98 of the tube 96 is mounted within the coupling 62 in fluid communication with the interior of the tube 64 to receive fuel therefrom. The opposite end 100 of the tube 96 is an open end and is located within the bore 88. As seen in both FIGS. 2 and 4, the end 100 is normal (at right angles) to and located on the axis 89 of the bore 88”), each fuel injector element being entirely disposed between the first and second toroidal casings 44, 34 (Shekleton Fig. 2 below, the fuel injector element portions 98, 100 are entirely within a space defined between the first and second toroidal casings as shown and do not extend into the combustion chamber, since the end 100 of the fuel injector remains within the bore 88 of funnel element 76; the first toroidal casing comprising a coupling arrangement 62 thereon for coupling the casing to the fuel injector 46, defining a radially extending portion of the first toroidal casing that contains the radially outer end of the first portion 98 of the fuel injector element; the bore 88 is part of the second toroidal casing, and the end of the second portion 100 is within the bore and does not extend into the combustion chamber), each fuel injector element positioned to inject fuel into the second chamber through the orifices 50 (Shekleton Fig. 2, fuel from the end 100 of the fuel injector 46 injects fuel into the orifice 50 via the bore 88); and 
an outlet structure 36 defining at least one channel in fluid communication with the second chamber, the at least one channel being oriented parallel to the axis (Shekleton Fig. 1 below).

    PNG
    media_image1.png
    457
    580
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    452
    501
    media_image2.png
    Greyscale

Regarding claim 2, Shekleton discloses the combustor of claim 1, wherein the orifices 50 are oriented at an oblique angle with respect to the outer wall (Shekleton Fig. 2 above, the orifices have bodies 76, with bores 88 oriented at an oblique angle relative to the outer wall 34 as shown, Col. 4, ln. 14-21).
Regarding claim 4, Shekleton discloses the combustor of claim 1, wherein the outlet structure 36 comprises an inner wall 28 converging toward the outer wall 34 and is configured to urge high-temperature fluid flowing about the axis within the second chamber through the at least one channel (Shekleton Fig. 2, the inner wall 28 converges towards the outer wall 34 as shown, to urge the combustion gas into the turbine section).
Regarding claim 5, Shekleton discloses the combustor of claim 1, further comprising a plurality of funnel elements 76 (“bodies”, Shekleton Fig. 2 above) disposed within the orifices 50 and extending into the second chamber 38, the funnel elements tapering from the first chamber to the second chamber (Col. 4, ln. 22-30, “The bore 88 includes a large section 90, an intermediate diameter section 92 and a constricted diameter section 94”, Shekleton Fig. 2 above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shekleton in view of Shekleton US 5,363,644, henceforth Shekleton ‘644).
Regarding claim 3, Shekleton discloses the combustor of claim 1, further comprising an ignition source positioned within the second chamber.
Shekleton ‘644 teaches a toroidal combustor 10 (Shekleton ‘644 Fig. 1) having an ignition source 33 (Col. 4, ln. 26-30, “igniter 33”) within the second chamber (Shekleton ‘644 Fig. 1).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated an ignition system into the system of Shekleton, as taught in Shekleton ‘644, in order to provide a means to ignite the fuel-air mixture within the combustion chamber of the combustor (Shekleton ‘644 Col. 4, ln 26-30).  An ignition system in a combustor is a very common and well-known device in combustors, and more likely than not would be present in a combustor that burns a fuel-air mixture.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shekleton in view of Matsuda (US 2004/0036230).
Regarding claim 7, Shekleton discloses the combustor of claim 1, but fails to disclose wherein the second casing comprises ceramic matrix composites.
Matsuda teaches a toroidal combustor 1 (Para. 0031, Matsuda Fig. 1), having an outer casing 2, and an inner combustion liner/second casing L1 that comprises ceramic matrix composites (“CMCs”, Para. 0032, “The combustor liner L consists of an annular outer liner L and an annular inner liner L2 of a diameter smaller than that of the outer liner L1. The liners L1 and IQ are formed of a ceramic material, such as a CMC, i.e., a fiber-reinforced composite ceramic material.”).
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). See MPEP 2144.07.
Therefore it would have been obvious to one of ordinary skill in the art the time the invention was filed to have incorporated the ceramic matrix composite material of Matsuda as the material of the second casing of Shekleton, in order to provide a known combustion liner material that possesses superior heat resistance compared to metallic liners, reducing the amount of cooling needed for the liner, thus improving the thermal efficiency of the combustor (Matsuda Para. 0004). One skilled in the art would have been motivated to select a known material in the art, in this case CMCs, on the basis of its optimal suitability for the intended use of the system (in this case, a material that performs well in the high temperature environment of a combustor, for use as the combustor liner).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are not persuasive.
Regarding independent claim 1, applicant asserts in the Remarks filed 07/15/2022 that Shekleton fails to teach or suggest the injector being entirely disposed between the first and second toroidal casings, and contend that a “top portion of the injector 46 lies well outside of the area between the “casings” 34, 44, and a  bottom portion of the injector 46 extends into the combustion zone 40” (Remarks Pg. 4).  However, the examiner respectfully disagrees.  As stated in the Non-Final Rejection dated 03/15/2022, pg. 4 (elaborated in the rejection above), the first toroidal casing comprises a coupling arrangement 62 attached thereon, and the second toroidal casing comprises a bore 88 attached thereon (see Shekleton Fig. 2).  The coupling arrangement 62 is construed as a part of the first toroidal casing 44, and the bore 88 is construed as being a part of the second toroidal casing 34, since they are respectively coupled to the casings as shown.  The fuel injector element 46 has portions 98 and 100 that occupy the space defined between the first and second toroidal casings and their respective coupling arrangement and bore.  Consequently, the fuel injector can be construed as being “entirely” between the two casings.  Furthermore, a portion of the fuel injector element defined as “curved tube 96” does lie entirely between the first and second toroidal casings (i.e. the bent portion of the injector is between the two casings, and the bend would have a first portion and a second portion at an angle greater than zero degrees with respect to the first portion).  The claim does not state that the first and second portions are the only part of the fuel injector element (i.e. the portions of the injector that applicant asserts extend outside of the casings could be construed as separate portions from the first and second portion defining the curved portion 96).
Consequently the arguments ae unpersuasive and the rejection is maintained.

Contact Information
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAIN CHAU/Primary Examiner, Art Unit 3741